9 &pp94 DPH-SDD__ ECE No_745_ filed 10/08/19 PagelDb.9807 Page 1.of 1

 

 

|

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

“Fancy Clare Wicks Laren

Plaintiff(s), Case No.:Z 218 - CN - | 2 34- PA-SDP
(Lead Case)- Cm soludated Ach

thon Denise Tage teed

Magistrate Judge:

Willian Vanl NictoLs er. AL, StepraneD Dulline,

Defendant(s).

v. Judge.

i
RECD USDC - CLRK DET

 

 

 

 

 

 

 

NOTICE OF APPEAL "2013 OT 8 p¥2:29
Notice is hereby given that Teac Oar eNicks KS uks~ ren appeals
ame olra
to the United States Court of Appeals for the Sixth Circuit from the: Af Judgment Qh Order
C) Other:
entered in this action on q ‘ 40 . 19 ;
[Pate] “FE
Date: 10 ‘ of " \q AesftNrlebe
pen
Counsel is: CLL
(CJA, FO, pro se, pro bono, retained, U.S.Atty] Bar No. \
RUD Ww Lnvye~
treat ress

poe, My Bibi

City, 4 4 Code
if bSY £38 2

wate Af

timary cmat Tess

Appellant: Please file this form with the District Court Clerk's Office. If you are paying the filing fee, please make
your $505.00 check payable to: Clerk, U.S. District Court.
